DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 14-26 are currently pending in the application.  Claim 26 is thus withdrawn from consideration.  The rejections of record from the office action dated 9/14/2020 not repeated herein have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 29-31, 35, 37-39, 47, and 48 of copending Application No. 15/777,279 (herein ‘279, reference application). 
Regarding claims 14 and 16, although the claims at issue are not identical, they are not patentably distinct from each other.  ‘279 claims an ophthalmic drug in a package comprising a vessel, for example a syringe barrel, cartridge, or vial, comprising a thermoplastic wall having an interior surface enclosing at least a portion of a lumen, an exterior surface, and a coating set on at least one of the interior surface and the exterior surface of the wall, the coating set comprising: a tie coating or layer on the interior surface or the exterior surface comprising SiOxCyHz in which x is from about 0.5 to about 2.4 (i.e. overlapping with 0.5 to 2.4) as measured by X-ray photoelectron spectroscopy (XPS), y is from about 0.6 to about 3 (i.e. overlapping with 0.6 to 3) as measured by XPS, and z is from about 2 to about 9 (i.e. overlapping with 2 to 9) as measured by at least one of Rutherford backscattering spectrometry (RBS) or hydrogen forward scattering (HFS), the tie coating or layer having a facing surface facing toward the 
Also, ‘279 claims the FTIR absorbance spectrum of the pH protective coating or layer having greater than 0.9 between the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1000 and 1040 cm-1 and the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1060 and 1100 cm-1 (‘279, claim 30). 
Similarly, ‘279 claims the silicon dissolution rate of the pH protective coating layer by a 50 mM potassium phosphate buffer diluted in water adjusted to pH 8 with concentrated nitric acid and containing 0.2 wt% polysorbate-80 surfactant is less than 170 ppb/day (‘270, claim 31).  
Regarding claim 17, ‘279 claims the thermoplastic wall comprises a polyolefin, cyclic olefin polymer, cyclic olefin copolymer, polyester, or combination of any two or more (‘279, claim 21). 
Regarding claim 18, ‘279 claim the pH protective coating layer, x is 1.1 (i.e. 1 to 2) as measured by XPS, y is 1 (i.e. 0.6 1.5) as measured by XPS< and z is 2 to 5 as measured by RBS (‘279, claim 24). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 19, ‘279 does not expressly claim the thickness of the pH protective coating or layer being from about 10 to 1000 nm thick.  However, it is the examiner’s position that one skilled in the art would have found any thickness of the coating, including from 10 to 1000 nm, would have been obvious over ‘279.  One skilled in the art would know that a coating that is too thin (e.g. < 10 nm) would be insufficient to provide protection, while a coating unduly thick (e.g. > 1000 nm) would waste material and therefore increase expense of production.  
Regarding claim 24, ‘279 does not expressly claim the thickness of the tie coating or layer being from 5 to 200 nm thick.  However, it is the examiner’s position that one skilled in the art would have found any thickness of the coating, including from 5 to 200 nm, would have been obvious over ‘279.  One skilled in the art would know that a coating that is too thin (e.g. < 5 nm) would be insufficient to provide protection, while a coating unduly thick (e.g. > 200 nm) would waste material and therefore increase expense of production.  

Claim 14-16, 18, 19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 16/616,310 (herein ’310,  reference application). 
Regarding claims 14 and 16, although the claims at issue are not identical, they are not patentably distinct from each other.  ‘310 claims an ophthalmic drug in a package comprising a vessel, for example a syringe barrel, cartridge, or vial, comprising a thermoplastic wall having an interior surface enclosing at least a portion of a lumen, an exterior surface, and a coating set on at least one of the interior surface and the exterior surface of the wall, the coating set comprising: a tie coating or layer on the interior surface or the exterior surface comprising SiOxCyHz in which x is from about 0.5 to about 2.4 as measured by X-ray photoelectron spectroscopy (XPS), y is from about 0.6 to about 3 as measured by XPS, and z is from about 2 to about 9 as measured by at least one of Rutherford backscattering 
‘310 does not claim the FTIR absorbance spectrum of the pH protective coating or layer having greater than 0.9 between the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1000 and 1040 cm-1 and the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1060 and 1100 cm-1 nor claims the silicon dissolution rate of the pH protective coating layer by a 50 mM potassium phosphate buffer diluted in water adjusted to pH 8 with concentrated nitric acid and containing 0.2 wt% polysorbate-80 surfactant is less than 170 ppb/day.  However, ‘310 discloses in PGPub [0086] that the Si-O-Si symmetrical stretch peak is located between 1060 and 1100 cm-1. As such, it is clear that the peak as claimed would be present in the invention of ‘310 and thus patentably indistinguishable from that as currently claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 15, ‘310 claims an exterior coating deposited by plasma enhanced chemical vapor deposition (PECVD) (‘310, claim 3).  It would have been obvious to one skilled in the art to modify 
Regarding claim 16, ‘310 claims a syringe barrel, vial, or cartridge (‘310, claim 1). 
Regarding claim 18, ‘310 claims x is from about 0.5 to 2.4 (i.e. overlapping with 0.5 to 2.4), y is about 0.6 to 3 (i.e. overlapping with 0.6 to 1.5) and z is from about 2 to about 9 (i.e. overlapping with 2.to 5) (‘310 claims 1 and 4).  
Regarding claim 19, ‘310 does not expressly claim the thickness of the pH protective coating or layer being from about 10 to 1000 nm thick.  However, it is the examiner’s position that one skilled in the art would have found any thickness of the coating, including from 10 to 1000 nm, would have been obvious over ‘310.  One skilled in the art would know that a coating that is too thin (e.g. < 10 nm) would be insufficient to provide protection, while a coating unduly thick (e.g. > 1000 nm) would waste material and therefore increase expense of production.  
Regarding claim 24, ‘310 does not expressly claim the thickness of the tie coating or layer being from 5 to 200 nm thick.  However, it is the examiner’s position that one skilled in the art would have found any thickness of the coating, including from 5 to 200 nm, would have been obvious over ‘310.  One skilled in the art would know that a coating that is too thin (e.g. < 5 nm) would be insufficient to provide protection, while a coating unduly thick (e.g. > 200 nm) would waste material and therefore increase expense of production.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts’738 (US 2010/0298738).
Regarding claims 14 and 18, Felts’738 teaches a vessel comprising lubricity and hydrophobic coatings (abstract, [0109]), and coated vessels thereof, including syringes and medical sample collecting tubes (abstract).   The vessel is taught to comprise a wall of thermoplastic [0048-0049], having an inner surface defining a lumen (i.e. a thermoplastic wall having an interior surface enclosing at least a portion of a lumen) [0047, 0116-0121, 0292], and being coated on the inside wall of the vessel [0047, 0054-0057, 0116-0121].  
Before precisely identifying the tie coating/layer, barrier coating/layer and pH protective coating/layer as claimed by Applicant and how it is related to Felts’738, the examiner would first to summarize the lubricity/hydrophobic coating composition and layer structure on the taught vessel of Felts’738.  Specifically, the coated vessel [0122] is taught to comprise a lubricity and/or hydrophobic layer [0109] situated between two SiOx layers or vice versa, thus including the embodiment in which the SiOx layer situated between the lubricity and/or hydrophobic layers [0122-0125, 0823-0826].  The lubricity and hydrophobic layers are taught to have the sum formula or composition of SiwOxCyHz as defined in the disclosed definition section [0132-0135, 0557], wherein Felts’738 teaches w is 1, x is from about 0.5 to about 2.4 (i.e. overlapping with 0.5 to 2.4 as measured by X-ray photoelectron spectroscopy (XPS)) (i.e. overlapping with 1 to 2 as measured by XPS), y is from about 0.6 to about 3 (i.e. overlapping with 0.6 to 3 as measured by XPS) (i.e. overlapping with 0.6 to 1.5 as measured by XPS), z is from about 2 to about 9 (i.e. overlapping with from 2 to 9 as measured by Rutherford backscattering spectrometry (RBS)) (i.e. overlapping with 2 to 5 as measured by RBS) [0415, 0417].  Felts’738 also contemplated precursors for the hydrophobic or lubricating coatings to include those in which O is replaced by N, and in particular Siw*Nx*Cy*Hz* in which w*, x*, y* and x* are defined the same as w, x, y, and z, for the siloxane counterparts [0557].  The siloxane SiOx layer is identified as a barrier layer [0022], and x is taught to range from 1.5 to 2.9 (i.e. from 1.5. to 2.9 as measured by XPS) [0122-0125].  
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Now, concerning the coatings/layers as claimed by Applicant, the examiner notes that Felts’738 teaches the embodiment wherein the barrier layer of SiOx is in between two hydrophobic and/or lubricity layers (e.g. vessel wall / lubricity or hydrophobic / SiOx / lubricity or hydrophobic / lumen) [0109, 0116-0125, 0823-0826].  It is the examiner’s position that the layer structure of Felts’738 meets 
Concerning the tie coating/layer as claimed.  As Felts’738 teaches the lubricity/hydrophobic layer having identical composition to that as claimed (see the above discussion) and also being provided within the structure of multiple layers (e.g. being "tied" to adjacent layers) (i.e. tie coating or layer), the layer is being interpreted as a tie coating/layer.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics (i.e. tie coating or layer) of the claimed product (MPEP 2112.01).  Further, the examiner notes the layer is taught to be applied to the inside of the vessel and thus necessarily has an outer surface facing the wall surface and the tie coating or layer and interior surface [0057, 0116-0121, 0823].  
Concerning the barrier layer as claimed, the barrier layer of Felts’738 is SiOx [0122-0125] and disclosed by Felts’738 as a barrier layer [0022].  As such, the layer meets the limitations associated with that as claimed as previously discussed and being located between the two lubricity/hydrophobic layers (i.e. barrier coating or layer positioned between the interior surface of the tie layer coating or layer and the lumen) [0109, 0116-0125, 0823-0826].   
Concerning the pH protecting coating or layer as claimed, the lubricity/hydrophobic layer of Felts’738 is identical in composition and being positioned between the SiOx barrier layer and the lumen [0122-0125, 0823-0826], the layer necessarily is a pH protective coating or layer as claimed.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics (i.e. pH protective coating or layer) of the claimed product (MPEP 2112.01).  
Felts’738 is silent with respect to the ratio of the FTIR absorbance spectrum of the pH protective coating or layer between the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1000 and 1040 cm-1 and maximum amplitude of the Si-O-Si asymmetrical stretch peak between 1060 and -1.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’738 is identical to that as claimed and as such would be expected to have a ratio of the above absorbance of greater than 0.9 as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01). 
Felts’738 is silent with regards to the effectiveness of the lubricity/hydrophobic coating(s) as a pH protective coating or layer, and consequently does not teach the pH protective coating/layer and tie coating/layer being together effective to keep the barrier coating or layer at least substantially undissolved as a result of attack by a fluid contained in the lumen having a pH greater than 5 for a period of at least six months, and in which the silicon dissolution rate by a 50 mM potassium phosphate buffer diluted in water for injection, adjusted to pH 8 with concentrated nitric acid, and containing 0.2 wt.% polysorbate-80 surfactant, from the vessel is less than 170 ppb/day.   Again, however, as both the structure and composition of the coated vessel of Felts’738 are identical to that as claimed, the properties as claimed would be expected to necessarily be the same, absent an objective contrary showing (MPEP 2112.01).  
Further concerning the pH protective coating, Applicant discloses the effective pH coating for avoiding erosion can be made from siloxanes and silazanes, for example octamethylcyclotetrasiloxane (OMCTS) (Spec., [0130]).  These coatings are believed to be nanoporous but structure and hydrophobic, and these properties are believed to contribute to their success as pH protective coatings/layers (Spec., [0130]).  Likewise, Felts’738 teaches the coating to be hydrophobic and made from octamethylcyclotetrasiloxane [0030, 0111, 0415, 0555-0570, 0584-0585].  Further, Applicant discloses that the OMCTS-based pH coating bonds with the silanol sites on the SiOx barrier layer to “heal" or passivate the SiOx surface and thus dramatically reduces the dissolution rate (Spec., [0133]).  Likewise, x layer, as previously discussed.  As such, the coated vessel of Felts’738 would be expected to have identical effectiveness in keeping the barrier coating or layer at least substantially undissolved as a result of attack by a fluid contained in the lumen having a pH greater than 5 for a period of at least six months, and in which the silicon dissolution rate by a 50 mM potassium phosphate buffer diluted in water for injection, adjusted to pH 8 with concentrated nitric acid, and containing 0.2 wt.% polysorbate-80 surfactant, from the vessel is less than 170 ppb/day, absent an objective contrary showing.
Regarding claim 15, the coating methods are taught to include PECVD [0014-0023, 0024-0033, 0072-0074, 0075-0077, 0555-0557, 0812]. 
Regarding claim 16, the phrase “comprising a syringe barrel, a vial, cartridge or a blister package” is considered a statement of intended use as the claim does not positively recite the vessel as being a syringe barrel, a vial, cartridge or blister package but rather merely comprises one from the list.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel of Felts’738 is not structurally different from the vessel as claimed by Applicant, the vessel as claimed does not provide patentable distinction over the prior art of record.  
Moreover, Felts’738 teaches vessel as a syringe barrel, vial, or cuvette (i.e. cartridge) [0116-0121], 
Regarding claim 17, the thermoplastic wall is taught to be chosen from olefin polymers (i.e. polyolefin), cyclic olefin copolymer, and a polyester [0049].  
Regarding claims 19 and 25, Felts’738 teaches the thickness of the lubricity/hydrophobic coating (i.e. pH protective coating or layer) (i.e. tie layer) to range from monomolecular thickness to about 1000 
Regarding claim 20, Felts’738 is silent with regards to the rate of erosion of the lubricity/hydrophobic coating (i.e. pH protective coating or layer) if directly contacted by a fluid contained in the lumen having a pH greater than 5.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’738 is identical to that as claimed and as such would be expected to have an erosion rate of less than 20% of the rate of erosion of the barrier coating or layer, if directly contacted by the same fluid under the same conditions, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 21, Felts’738 is silent with regards to the shelf life while directly contacted by a fluid contained in the lumen having a pH greater than 5.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’738 is identical to that as claimed and as such would be expected to have a shelf life of at least two years based on storage of the vessel containing the fluid at 20 oC, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 22, Felts’738 is silent with regards to the rate of erosion of the lubricity/hydrophobic coating (i.e. pH protective coating or layer) in which a fluid contained in the lumen having a pH greater than 5 is in contact per 88 hours.  However, as discussed in the rejection of claim 1 
Regarding claim 24, Felts’738 is silent with respect to lubricity/hydrophobic coating (i.e. pH protective coating or layer) showing an O-Parameter measured by ATR of less than 0.4.  However, discussed in the rejection of claim 1 as previously set forth, the lubricity/hydrophobic coating (i.e. pH protective coating or layer) of Felts’738 is identical to that as claimed and as such would be expected to have an O-Parameter of less than 0.4 as measured by ATR, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 25, Felts’738 teaches the vessel to be a prefilled coated vessel [0064] including syringes with a syringe barrel [0054, 0008] and comprising a plunger [0031, 0053, 0054, etc.].  The coating, as previously discussed in the rejection of claim 1, is taught to be on the interior wall (e.g. [0014, 0054]) with the tie coating/layer, barrier coating/layer, and pH protective coating/layer.  The syringe can be prefilled with saline solutions (e.g. pharmaceutical composition having a pH of 7 contained in the lumen) (i.e. pharmaceutical composition having a pH of greater than 5 contained in the lumen) [0008, 0875] and having substantial shelf life [0010].  Substantial shelf life is disclosed as including one-year [0006].  As such, the prefilled syringe of Felts’738, which is disclosed as having substantial shelf life, would be expected to include shelf life values of at least one year [0006], absent an objective contrary showing.  In addition as the prefilled syringe of Felts’738 is identical to that as claimed, as previously discussed in the rejection of claim 1, the prefilled syringe of Felts’738 would be .

Claims 14-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts’241 (US 2013/0041241).
Regarding claim 14, Felts’241 teaches a vapor deposited coating applied to the internal wall of the barrel of a pre-assembly including vessels (abstract, [0020]).  The barrel defines a lumen [0063] and is formed of a thermoplastic material (i.e. thermoplastic wall having an interior surface enclosing at least a portion of a lumen).  
Felts’241 teaches in addition to applying a first coating or layer, the vessel may optionally include a second or further coatings or layers of the same or different materials [0105].  In particular, a coating or layer of SiOx barrier coating and a further coating or layer placed directly or indirectly over the barrier coating (i.e. positioned between the barrier coating or layer and the lumen), for example being a pH protective coating [0105-0106].  Additionally, an adhesion (i.e. tie) coating or layer may be optionally applied directly to the substrate (i.e. having an outer surface facing the wall surface and the tie coating or layer having an interior surface) before applying the barrier coating or layer (i.e. barrier coating or layer positioned between the interior surface of the tie coating or layer and the lumen) [0183].  
Concerning the adhesion (i.e. tie) layer, the coating has a formula of SiwOxCy [0183], or its equivalent SiwOxCyHz [0058] (because the H atoms are not measured by XPS).  For this formula, w is 1, x is from about 0.5 to about 2.4 (i.e. overlapping with 0.5 to 2.4), y is about 0.6 to about 3 (i.e. overlapping with 0.6 to 3), and z is from about 2 to about 9 (i.e. overlapping with 2 to 9) [0058].  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are 
Concerning the barrier coating or layer of SiOx, x is taught to range from about 1.5 to about 2.9 (i.e. overlapping with 1.5 to 2.9) [0100].
Concerning the pH protective coating, w is 1, x is from about 0.5 to about 2.4 (i.e. overlapping with 0.5 to 2.4), y is about 0.6 to about 3 (i.e. overlapping with 0.6 to 3), and z is from about 2 to about 9 (i.e. overlapping with 2 to 9) [0051, 0058].  
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Felts’241 is silent with respect to the ratio of the FTIR absorbance spectrum of the pH protective coating or layer between the maximum amplitude of the Si-O-Si symmetrical stretch peak between 1000 and 1040 cm-1 and maximum amplitude of the Si-O-Si asymmetrical stretch peak between 1060 and 1100 cm-1.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’241 is identical to that as claimed and as such would be expected to have a ratio of the above absorbance of greater than 0.9 as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Felts’241 teaches the protective coating or layer to provide usefulness with pharmaceutical compositions having a pH exceeding 5 [0185], but otherwise is silent with regards to the pH protecting coating and tie coating being together effective to keep the barrier coating or layer at least substantially undissolved as a result of attack by a fluid contained in the lumen having a pH greater than 5 for a period of at least six months, and in which the silicon dissolution rate by a 50 mM potassium phosphate 
Regarding claim 15, the coatings, including barrier coating or layer, are taught to be applied by PECVD [0100].  
Regarding claim 16, Felts’241 teaches the vessel to include syringes and cartridges [0020].   
Regarding claim 17, the thermoplastic is taught to include cyclic olefin copolymer and polymer, polyethylene terephthalate (i.e. polyester) and/or polypropylene (i.e. polyolefin) [0065].
Regarding claim 18, the formula for the pH protective coating has x from about 0.5 to about 2.4 (i.e. overlapping with 0.5 to 2.4), y is about 0.6 to about 3 (i.e. overlapping with 0.6 to 3) as measured by XPS, and z is from about 2 to about 9 (i.e. overlapping with 2 to 9) (i.e. as measured by RBS) [0051, 0058].  
Regarding claim 19, pH coating thickness is taught to range from 10 to 1000 nm (i.e. about 10 to about 1000 nm thick) [0180].
Regarding claim 20, Felts’241 is silent with regards to the rate of erosion of the pH protective coating or layer if directly contacted by a fluid contained in the lumen having a pH greater than 5.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’241 is identical to that as claimed and as such would be expected to have an erosion rate of less than 20% of the rate of erosion of the barrier coating or layer, if directly contacted by the same fluid under the same conditions, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
Regarding claim 21, Felts’241 is silent with regards to the shelf life while directly contacted by a fluid contained in the lumen having a pH greater than 5.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’241 is identical to that as claimed and as such would be expected to have a shelf life of at least two years based on storage of the vessel containing the fluid at 20 oC, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 22, Felts’241 is silent with regards to the rate of erosion of the pH protective coating or layer in which a fluid contained in the lumen having a pH greater than 5 is in contact per 88 hours.  However, as discussed in the rejection of claim 1 as previously set forth, the vessel of Felts’241 is identical to that as claimed and as such would be expected to have an a removal rate of 1 nm or less of coating per 88 hours of contact, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).  
Regarding claim 23, Felts’241 is silent with respect to lubricity/hydrophobic coating (i.e. pH protective coating or layer) showing an O-Parameter measured by ATR of less than 0.4.  However, discussed in the rejection of claim 1 as previously set forth, the lubricity/hydrophobic coating (i.e. pH protective coating or layer) of Felts’241 is identical to that as claimed and as such would be expected to have an O-Parameter of less than 0.4 as measured by ATR, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or 
Regarding claim 24, Felts’241 does not expressly teach the thickness of the tie coating or layer.  However, as the tie coating or layer is taught to have the same general formula as that of the pH protective coating, the same thickness range would be obvious over that of the tie layer.  In particular, the coating thickness is taught to range from 1 to 5000 nm (i.e. overlapping with on average from 5 to 200 nm thick) [0180]. The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).  The examiner notes that combining prior art elements (i.e. deposited tie coating layer) according to known methods (i.e. thickness as taught for same general formula) for yielding predictable results establishes a prima facie case of obviousness (MPEP 2143 I (A)).  
Regarding claim 25, Felts’241 teaches the vessel to be a prefilled syringe [0020] comprising a barrel (abstract, [0028, 0042]) and comprising a plunger [0021, 0037, 0042].   The coating, as previously discussed in the rejection of claim 1, is taught to be on the interior wall [0018] with the tie coating/layer, barrier coating/layer, and pH protective coating/layer.  The syringe can be prefilled with normal saline (e.g. pharmaceutical composition having a pH of 7 contained in the lumen) (i.e. pharmaceutical composition having a pH of greater than 5 contained in the lumen) (claim 64, p. 22, col. 2) and having substantial shelf life [0020].  
Felts’241 does not expressly teach the shelf life of the prefilled syringe.  Felts’241 does however disclose the prefilled syringe as having substantial shelf life, and thus would be expected to have a shelf life of at least six months.  In addition as the prefilled syringe of Felts’241 is identical to that as claimed, as previously discussed in the rejection of claim 1, the prefilled syringe of Felts’241 would be expected to have a shelf life of at least six months, absent an objective contrary showing.  When the claimed and .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant contends the following:
On p. 7, Felts’738 does not disclose the embodiment in which the SiOx layer is between two lubricity/hydrophobic layer provides an particular property or benefit.  
On p. 7-8, regardless of the fact that the layers (equated to the pH protective coating) of Felts’738 may fall within the same general chemical formula does not mean it has the same properties.  Specifically, Applicant argues that the pH coatings of the instant invention are chemically crosslinked which provides the benefits.  Applicant points to Example 30.

In regards to (a), Felts’738 discloses both embodiments.  Thus, the advantage of one over the other is not of relevance with regards to the rejection.  The embodiment is positively disclosed, even if they are disclosed ‘equivalently.’
 In regards to (b), Felts’738 teaches in virtually every embodiment that the lubricity/hydrophobic coatings may be crosslinked [0018, 0252, 0286, 0308, 0812, etc.].  Thus, the argument alone that crosslinking provides the claimed dissolution rate is not found persuasive.  
Applicant points out Example 30 of the instant Application which allegedly provides evidence that crosslinking is an important property of achieving the FTIR ratio of at least 0.9 and thus the dissolution rate.  However Example 30 (see Table 9) at best shows a distinction between “oily” and “non-oily” coatings as being attributed to crosslinking.  Of course, Felts is completely silent with regards 
To overcome this rejection, Applicant may claim the amount of crosslinking which provides said dissolution rate, or provide experiments which compare.  
Alternatively, if unexpected results are obtained by the claimed coating, the claims have to be commensurate in scope with the unexpected results.  For example, in Example 30, Applicants disclose all worked examples using OMCTS (octametylcyclotetrasiloxane) as the precursor.  Most importantly, however, Applicants disclose the PECVD with W/FM (kJ/kg) values as directly affecting the crosslink density (Spec., [0325]).  The Table 9 reports W/FM ratios are 62533 for the Non-Oily coating having < 170 ppb/day and a ratio of Si-O-Si of > 0.9. 

On p. 10-11, Applicant’s argue a reading of Felts’241 states that a first portion of graded pH coating may serve as the adhesion layer, and the second portion serves as the barrier layer.  Applicant concludes that such an embodiment does not read on claim 14. 

Regarding (c), the examiner acknowledges that [0182-0183] of Felts’241 teaches the SiOx layer in the embodiment comprising a tie layer to be graduated.  However, this fact that the SiOx layer of Felts is graduated still reads on the SiOx layer as claimed.  The Tie Layer in [0183], of course, is the same claimed by Applicant, being the SiOxCy(H) [0183, 0058].  Thus, the argument is not found persuasive as the invention of claim 14 is not patentably distinct from that of Felts’241. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782